DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9-10, 12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2015/0129961 in view of Yu et al.  CN 106611712 (teaching reference Xie et al. US 2015/0076609 shows stressors are formed via epitaxial process to induce stress and increase carrier mobility (Xie, [46])).

    PNG
    media_image1.png
    727
    1235
    media_image1.png
    Greyscale

Re claim 1, Li teaches a semiconductor structure (fig8), comprising: 
a first semiconductor fin (240 left, fig8, [41]) and a second semiconductor fin (250, fig8, [41]) adjacent to the first semiconductor fin (240 left, fig8, [41]), wherein the first and the second semiconductor fins are disposed over a substrate (101, fig8, [41]) and oriented lengthwise along a first direction (along 101, fig9); 
an interlayer dielectric (ILD) layer (120 or 120/140/180, fig8, [35, 44]) disposed over the first and the second semiconductor fin; and 
an S/D contact (220, fig8, [44]) disposed over and contacting the first semiconductor fin, wherein a portion of the S/D contact (part of 220 in contact with 151, fig8, fig8, [44]) laterally extends over the second semiconductor fin (250, fig8, [41]) along a second direction (along line 312, fig9) substantially perpendicular to the first direction (fig9), and wherein the extending portion of the S/D contact is separated from the second semiconductor fin (250, fig8, [41]) by the ILD layer (120, fig8, [44]).
Li is silent regarding a first epitaxial source/drain (S/D) feature disposed over the first semiconductor fin; a second epitaxial S/D feature disposed over the second semiconductor fin; an interlayer dielectric (ILD) layer disposed over the first and the second epitaxial S/D features.
Yu teaches a first epitaxial source/drain (S/D) feature disposed over the first semiconductor fin (stressor of S/D on left fin 202, fig7, [39]); a second epitaxial S/D feature disposed over the second semiconductor fin (stressor of S/D on center fin 202, fig7, [39]); an interlayer dielectric (ILD) layer (204, fig7, [48]) disposed over the first and the second epitaxial S/D features.
Teaching reference Xie shows stressors are formed via epitaxial process to induce stress and increase carrier mobility (Xie, [46]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of Yu to replace the FET with a FinFET  as in Yu fig7. The motivation to do so is to improve electrical performance of the transistor by increase carrier mobility (Xie, [19]; Yu, [26, 39]).
Re claim 2, Li modified above teaches the semiconductor structure of claim 1, wherein the S/D contact is a first S/D contact (Yu, 207 directly on left fin S/D, see figure above), the semiconductor structure further comprising a third epitaxial S/D feature (stressor of Yu on right side FinFET, see figure above) disposed over the second semiconductor fin (Yu, center FinFET, fig7), and a second S/D contact disposed (Yu, 207 located on right side of right FinFET, fig7) over and connecting the third epitaxial S/D feature, wherein the second S/D contact is connected to the extending portion of the first S/D contact (Li, top part of 220 connected with lower part of 220 in contact with both left and right 240, see figure above).
Re claim 3, Li modified above teaches the semiconductor structure of claim 2, wherein the second S/D contact (Li, lower part of 220 located on right side of right FinFET in layer 120, fig8) and the extending portion of the first S/D contact (Li, part of 220 in layer 180 in contact with 151, fig8, [44]) are connected by a metal line  (Li, top part of 220 directly on top of 101 not covered by 215, fig9) oriented lengthwise along the first direction (along 101, see figure above), and wherein the metal line includes a first via (see figure above) disposed over and contacting the extending portion and a second via disposed over and contacting the second S/D contact (Li, part of 220 located in layer 140, fig8).
Re claim 5, Li modified above teaches the semiconductor structure of claim 1, further comprising a contact etch-stop layer (CESL) (Li, 140 and 141, fig8, [37]) disposed in the ILD layer (Li, 180, fig8, [35]) and over the first epitaxial S/D feature and the second epitaxial S/D feature, wherein the CESL defines a bottom surface of the extending portion of the S/D contact (Li, center part of 220 with the same size of 141, fig8).
Re claim 6, Li modified above teaches the semiconductor structure of claim 5, wherein portions of the first and the second epitaxial S/D features are embedded in the CESL (Li, part of S/D under 140 not covered by 220, fig11).
Re claim 7, Li modified above teaches the semiconductor structure of claim 1, the extending portion of the S/D contact defining a first height (Li, top surface of 151 to top surface of 200, fig8), and a separation between the extending portion and the second epitaxial S/D feature defining a second height (top surface of stressor to top surface of 151, fig8), wherein the first height is less than the second height (Li, fig8).
Re claim 9, Li teaches a semiconductor structure (fig8), comprising: 
a first interlayer dielectric (ILD) layer (120, fig8, [44]) disposed over the first and the second semiconductor fin;
a second interlayer dielectric (ILD) layer  (180, fig8, [35]) disposed over the first ILD layer (120, fig8, [44]); and 
an S/D contact (220, fig8, [44]) including a first portion (lower part of 220 in layer 120, fig8) and a second portion (top part of 220 in layer 180, fig8) connected to the first portion, wherein the first portion is disposed in the first and second ILD layers (fig8), wherein the second portion (top part of 220 in layer 180, fig8) is embedded in the second ILD layer  (180, fig8, [35]) but not the first ILD layer  (120, fig8, [44]), wherein the first portion is disposed over and contacts the first fin (fig8), and wherein the second portion is disposed over and free of contact with the second fin (fig8).
Li is silent regarding a first epitaxial source/drain (S/D) feature disposed over a first fin; a second epitaxial S/D feature disposed over a second fin parallel to the first fin;
Yu teaches a first epitaxial source/drain (S/D) feature disposed over the first semiconductor fin (stressor of S/D on left fin 202, fig7, [39]); a second epitaxial S/D feature disposed over the second semiconductor fin (stressor of S/D on center fin 202, fig7, [39]); an interlayer dielectric (ILD) layer (204, fig7, [48]) disposed over the first and the second epitaxial S/D features.
Teaching reference Xie shows stressors are formed via epitaxial process to induce stress and increase carrier mobility (Xie, [46]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of Yu to replace the FET with a FinFET  as in Yu fig7. The motivation to do so is to improve electrical performance of the transistor by increase carrier mobility (Xie, [19]; Yu, [26, 39]).
Re claim 10, Li modified above teaches the semiconductor structure of claim 9, further comprising a contact etch-stop layer (CESL) (Li, 140 and 141, fig8, [37]) disposed between the first ILD layer (120, fig8, [44]) and the second ILD layer (180, fig8, [35]), wherein the CESL defines a bottom surface of the second portion (Li, center part of 220 with the same size of 141, fig8).
Re claim 12, Li modified above teaches the semiconductor structure of claim 9, wherein a height of the second portion is less than a difference between a height of the first portion and the height of the second portion (Li, thickness of 220 in contact with 141 less than difference between lower part of 220 and top part of 220, fig8).
Re claim 14, Li modified above teaches the semiconductor structure of claim 9, further comprising a third S/D feature (stressor of Yu on right side FinFET, see figure above) disposed over the second fin and a metal layer (Li, top part of 220 formed directly on top of region 101, fig9) disposed over and parallel to the second fin, wherein the metal layer includes a first via contacting the second portion of the S/D contact and a second via contacting the third S/D feature (Li, part of 220 along region 101 with via in layer 140 connected to layer in 120, fig8 and 9).
Re claim 15, Li teaches a semiconductor structure (fig8), comprising: 
an interlayer dielectric (ILD) layer (120 or 120/180, fig8, [35, 44]) disposed over the first and the second fin; 
an S/D contact (220, fig8, [44]) disposed in the ILD layer, wherein the S/D contact includes a vertical portion (lower part of 220 in layer 120, fig8) disposed over and contacting the first fin and a horizontal portion (top part of 220 in layer 180, fig8) extended away from the vertical portion along a second direction substantially perpendicular to the first direction (fig9),
 a via (part of 220 located in layer 140 at cross point between 101 and 312, fig8 and 9) disposed over and contacting the top surface of S/D contact (lower part of 220 in layer 120, fig8); and a metal line (top part of 220 inlayer 180, fig8) disposed over and contacting the via (part of 220 located in layer 140, fig8 and 9).
Li is silent regarding a first epitaxial source/drain (S/D) feature disposed over a first fin oriented along a first direction; a second epitaxial S/D feature disposed over a second fin adjacent and parallel to the first fin; and wherein the second epitaxial S/D feature is free of contact with the S/D contact; 
Yu teaches a first epitaxial source/drain (S/D) feature (stressor of S/D on left fin 202, fig7, [39]) disposed over a first fin oriented along a first direction; a second epitaxial S/D feature (stressor of S/D on center fin 202, fig7, [39]) disposed over a second fin adjacent and parallel to the first fin; and wherein the second epitaxial S/D feature is free of contact with the S/D contact (stressor of center fin not connected with stressor of left fin, fig7); 
Teaching reference Xie shows stressors are formed via epitaxial process to induce stress and increase carrier mobility (Xie, [46]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of Yu to replace the FET with a FinFET  as in Yu fig7. The motivation to do so is to improve electrical performance of the transistor by increase carrier mobility (Xie, [19]; Yu, [26, 39]).
Re claim 16, Li modified above teaches the semiconductor structure of claim 15, wherein the via is a first via (see figure above), the semiconductor structure further comprising: a third epitaxial S/D feature (stressor of Yu on right side FinFET, see figure above) disposed over the second fin and adjacent to the second epitaxial S/D feature (stressor of S/D on center fin 202, fig7, [39]) along the first direction; a second S/D contact (Yu, 207 located on right side of right FinFET, fig7) disposed over and contacting the third epitaxial S/D feature; and a second via (Li, part of 220 located in layer 140 on top of right 240, fig8 and 9) disposed over and contacting the second S/D contact (Li, 220 in layer 120 on right 140, fig8), wherein the metal line (Li, top part of 220 in layer 180, fig8) is configured to connect the first via to the second via along the first direction.
Re claim 17, Li modified above teaches the semiconductor structure of claim 15, further comprising a contact etch-stop layer (CESL) (Li, 140 and 180, fig8, [35]) disposed over the ILD layer (Li, 120, fig8, [44]), wherein the vertical portion penetrates the ILD layer and the CESL (Li, fig8), and wherein the horizontal portion is embedded in the CESL (fig8).
Re claim 20, Li modified above teaches the semiconductor structure of claim 15, further comprising a dielectric material layer (Li, 140 and 141, fig8, [37]) embedded  in the ILD layer (Li, 120 and 180, fig8, [35, 44]), wherein the via (Li, 220 located in layer 140, fig8 and 9) cuts through the dielectric material layer to contact the S/D contact.

Claim(s) 4, 8, 11, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2015/0129961 in view of Yu et al.  CN106611712 and Xie et al. US 2015/0076609.

Re claim 4, Li is silent regarding the semiconductor structure of claim 1, further comprising a dielectric material layer over the S/D contact, wherein a top surface of the dielectric material layer is planar with a top surface of the ILD layer.
Xie teaches recessing a portion of the metal S/D contact (150, fig3I, [48]) and forming a dielectric material layer (149 silicon nitride, fig3J, [49]) in the third trench, wherein a top surface of the dielectric material layer is planar with a top surface of the ILD layer (top surface of center part of 149 located directly on top of 106 coplanar with top surface of 107, fig3K).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of Xie to form a stress-inducing layer over the contact to improve electrical performance of the transistor by increase carrier mobility (Xie, [19]).
Re claim 8, Li is silent regarding the semiconductor structure of claim 1, further comprising a silicide layer over the first epitaxial S/D feature and a barrier layer defining sidewalls of the S/D contact, wherein the silicide layer and the barrier layer defines a bottom surface of the S/D contact.
Xie teaches a silicide layer (110, fig3G, [46]) over the first epitaxial S/D feature and a barrier layer (107, fig3K) defining sidewalls of the S/D contact (150, fig3K), wherein the silicide layer and the barrier layer defines a bottom surface of the S/D contact (fig3K).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of Xie to form a silicide layer between S/D feature and metal contact to reduce contact resistance (Xie, [46]).
Re claim 11, Li is silent regarding the semiconductor structure of claim 9, further comprising a barrier layer that defines sidewall and bottom surfaces of the S/D contact.
Xie teaches a silicide layer (110, fig3G, [46]) over the first epitaxial S/D feature and a barrier layer (107, fig3K) defining sidewalls of the S/D contact (150, fig3K), wherein the silicide layer and the barrier layer defines a bottom surface of the S/D contact (fig3K).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of Xie to form a silicide layer between S/D feature and metal contact to reduce contact resistance and provide isolation between devices (Xie, [46]).
Re claim 13, Li is silent regarding the semiconductor structure of claim 9, further comprising a dielectric material layer over the S/D contact, wherein a width of the dielectric material layer is the same as a width of the S/D contact.
Xie teaches recessing a portion of the metal S/D contact (150, fig3I, [48]) and forming a dielectric material layer (149 silicon nitride, fig3J, [49]) with a the same as a width of the S/D contact.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of Xie to form a stress-inducing layer over the contact to improve electrical performance of the transistor by increase carrier mobility (Xie, [19]).
Re claim 18, Li is silent regarding the semiconductor structure of claim 15, further comprising a barrier layer disposed between the S/D contact and the ILD layer.
Xie teaches a silicide layer (110, fig3G, [46]) over the first epitaxial S/D feature and a barrier layer (107, fig3K) defining sidewalls of the S/D contact (150, fig3K), wherein the silicide layer and the barrier layer defines a bottom surface of the S/D contact (fig3K).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of Xie to form a silicide layer between S/D feature and metal contact to reduce contact resistance and provide isolation between devices (Xie, [46]).
Re claim 19, Li modified above teaches the semiconductor structure of claim 18, further comprising a silicide layer (Xie, 110, fig3G, [46]) between the first epitaxial S/D feature (Xie, 109, fig3D) and the barrier layer (Li, 107, fig3K), wherein the silicide layer and the barrier layer define a bottom surface of the vertical portion (Xie, fig3K).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812